Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to the amended application filed on 09/15/2021.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, David D. Brush (Attorney Reg. No. 34,557), on October 8, 2021. See attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1. (Canceled)	

2. (Currently Amended)	The method as claimed in claim 22, wherein the configuring comprises setting parameters of and activating an indirect approach.

22, wherein the configuring comprises activating a periodic connection mode and setting parameters for a frequency thereof.

4. (Canceled)

5. (Canceled)

6. (Currently Amended)	The method as claimed in claim 22, wherein the second request sent to the equipment is a neutral request, not modifying a state of the equipment.

7. (Canceled)

8. (Currently Amended)	A control device adapted to control an equipment via a communication network during communication sessions initiated by connection of said equipment, the control device comprising:
a processor; and
a non-transitory computer readable medium comprising instructions stored thereon which when execute by the processor configure the control device to perform acts comprising:
receiving an information message from the equipment initiating a first communication
during said first communication 
configuring the equipment to make the equipment accessible via said communication network to the control device, according to an approach for communication adapted to communication networks where said equipment is not accessible by using said first address from said control device, in a communication session with said equipment being received during a first time period starting after sending the first request; and



so long as the first time period has not elapsed:
waiting for a connection for a second time period; and
sending a second request to the equipment to initiate a communication session with the control device, wherein said second time period is lower than a third time period during which the equipment must keep the first communication session open after having posted the information message to the control device according to a protocol used by said control device.

9. (Currently Amended)	A non-transitory computer readable medium comprising a computer program including code instructions stored thereon for implementing a method of controlling an equipment by a control device, when the instructions are executed by a processor of the control device, wherein the control device is adapted to control the equipment via a communication network during communication sessions initiated by connection of said equipment, and wherein the instructions configure the control equipment to:
receive from the equipment, an information message initiating a first communication session between said control device and said equipment, said information message comprising a first address of said equipment;
send a first request, during said first communication session, using said first address, to the equipment to initiate a connection to the control device; 
configure the equipment to make the equipment accessible via said communication network to the control device in response to no connection initiating a second communication session with said equipment being received during a first time period starting after sending the first request; and
	so long as the first time period has not elapsed:
wait for a connection for a second time period; and
send a second request to the equipment to initiate a communication session with the control device, wherein said second time period is lower than a third time period during which the equipment must keep the first communication session open after having posted the information message to the control device according to a protocol used by said control device.

10. (Canceled) 

11. (Currently Amended) The method of claim 22 wherein said second time period is lower than 30 seconds.

12. (Previously Presented) The control device as claimed in claim 8, wherein the configuring comprises setting parameters of and activating an indirect approach.

13. (Previously Presented) The control device as claimed in claim 8, wherein configuring comprises activating a periodic connection mode and setting parameters for a frequency thereof.

14. (Canceled) 

15. (Currently Amended) The control device as claimed in claim 8, wherein the second request sent to the equipment is a neutral request, not modifying the state of the equipment.


17. (Currently Amended) The control device as claimed in claim 8 wherein said second time period is lower than 30 seconds.

18. (Currently Amended) The control device as claimed in claim 8, wherein sending said first request to the equipment for initiating a connection is followed by:
sending a command for delaying connection of the equipment after a first delay; and
receiving a request for connection of the equipment after this first delay;
and said first time period starts after receipt of said connection request.

19. (Canceled) 

20. (Previously Presented) The non-transitory computer readable medium as claimed in claim 9, wherein the second request sent to the equipment is a neutral request, not modifying the state of the equipment.

21. (Currently Amended)	The non-transitory computer readable medium as claimed in claim 9, wherein sending said first request to the equipment for initiating a connection is followed by:
sending a command for delaying connection of the equipment after a first delay; and
receiving a request for connection of the equipment after this first delay;
and the first time period starts after receipt of said request for connection.

22. (Currently Amended)	A method implemented on a control device adapted to control an equipment via a communication network during communication sessions initiated by connection of said equipment, the method comprising:
, said information message comprising a first address of said equipment;
sending a first request, during said first communication session, using said first address, to the equipment to initiate a connection to the control device; and
configuring the equipment to make the equipment accessible via said communication network to the control device in response to no connection initiating a second communication session with said equipment being received during a first time period starting after sending the first request,
	wherein the method further comprises, so long as the first time period has not elapsed:
waiting for a connection for a second time period; and
sending a second request to the equipment to initiate a communication session with the control device, wherein said second time period is lower than a third time period during which the equipment must keep the first communication session open after having posted the information message to the control device according to a protocol used by said control device.    


23. (New) The method of claim 22 wherein sending said first request to the equipment for initiating a connection is followed by:
sending a command for delaying connection of the equipment after a first delay; and
receiving a request for connection of the equipment after this first delay;
and said first time period starts after receipt of said connection request.

24. (New) The non-transitory computer readable medium as claimed in claim 9, wherein said second time period is lower than 30 seconds.

25. (New) The non-transitory computer readable medium as claimed in claim 9, the configuring comprises setting parameters of and activating an indirect approach.

Reasons for Allowance
After a thorough search, review of the prosecution history, the prior art of record, and Applicant's Remarks, and due to the Examiner’s Amendment, claims 2-3, 6, 8-9, 11-13, 15, 17-18 and 20-26 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Humble (Pub. No. US 2012/0297087 A1) discloses that “[t]he CPE (like most CPEs associated with the communications network) typically registers at least at startup and perhaps from time to time during its operation. The registration message (like later communications) will include an IP address for the CPE and authentication information that may be used in authenticating future communications originating from the ACS. The IP address and authentication information are extracted and stored (step 810) when the registration message is received at step 805… If the ACS wishes to later initiate communication with the CPE, it may not be able to do so as a CGN associated private IP address is not addressable over a public network and any public address used in previous communications with the CPE device may now have been reassigned. To surmount this problem, in accordance with this embodiment of the present invention the ACS begins by generating a connection request (step 815), for example an HTTP GET message formed according to TR-69. The connection request contains proxy information. The proxy information in this embodiment includes the IP address and the authentication information stored by (or accessible to) the ACS, or information derived from it, which will enable the Humble ¶¶ [0050]-[0051].
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment, and when considering the independent claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
10/23/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        10/25/2021